
	

115 S1789 IS: Department of Defense Transition Assistance Program Oversight Improvement Act of 2017
U.S. Senate
2017-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1789
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2017
			Mr. Rounds (for himself, Ms. Warren, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 10, United States Code, to require an annual report on participation in the
			 Transition Assistance Program for members of the Armed Forces, and for
			 other purposes. 
	
	
		1.Short title
 This Act may be cited as the Department of Defense Transition Assistance Program Oversight Improvement Act of 2017.
 2.Annual report on participation in the Transition Assistance Program for members of the Armed ForcesSection 1144 of title 10, United States Code, is amended by adding at the end the following new subsection:
			
 (g)Annual report(1)Not later than February 28 each year, the Secretary of Defense shall submit to Congress a report on the participation of members of the armed forces in the program under this section during the preceding year.
 (2)Each report under this subsection shall set forth, for the year covered by such report, the following:
 (A)The number of members who were eligible for participation in the program, in aggregate and by component of the armed forces.
 (B)The number of members who participated in the program, in aggregate and by component of the armed forces, for each of the following:
 (i)Preseparation counseling provided by the Department of Defense. (ii)Briefings provided by the Department of Veterans Affairs.
 (iii)Employment workshops provided by the Department of Labor. (C)The number of members who did not participate in the program due to a waiver of the participation requirement under subsection (c)(2) for each service set forth in subparagraph (B).
 (3)Each report under this subsection may also include such recommendations for legislative or administrative action as the Secretary of Defense, in consultation with the Secretary of Labor, the Secretary of Veterans Affairs, and the Secretary of Homeland Security, considers appropriate to increase participation of members of the armed forces in each service set forth in paragraph (2)(B)..
